
	
		I
		112th CONGRESS
		1st Session
		H. R. 2961
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Pompeo (for
			 himself, Mr. Lankford,
			 Ms. Jenkins,
			 Mr. Huelskamp,
			 Mr. Yoder,
			 Mr. Lucas,
			 Mr. Boren,
			 Mr. Cole, Mr. Sullivan, and Mr. Griffith of Virginia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to have Early Innovator grant funds returned by States apply towards deficit
		  reduction.
	
	
		1.Application of returned PPACA
			 early innovator grant funds towards deficit reductionSection 1311(a) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18031(a)) is amended by adding at the end
			 the following new paragraph:
			
				(6)Application of
				returned funds towards deficit reductionIf an award is made to a State under this
				subsection and the State subsequently notifies the Secretary in writing that it
				will not use any remaining funds under the award, any such remaining funds
				shall be deobligated and rescinded and shall be returned to the general fund of
				the Treasury for the purpose of deficit
				reduction.
				.
		
